﻿

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), effective as of November 1, 2015,
between Pablo Eduardo Franceschi Guizado, male, national of the Republic of
Panama, of legal age, holder of ID No. 8-423-837 acting in his capacity of Legal
Representative of PriceSmart Panama, S.A. (the “Company”), a corporation duly
formed under the laws of Panama and recorded on Microjacket Registration number,
308071, volume, 898, folio 241, at the Microfilm Mercantile Section of the
Public Registry of the Republic of Panama, both of them domiciled in Plaza Golf
Park, Brisas del Golf, PriceSmart Panama building, City of Panama, Republic of
Panama, the Company being a wholly owned subsidiary of PriceSmart, Inc. (“PSI”),
a Delaware, USA, corporation  (which, collectively with PriceSmart Panama, S.A.,
are hereafter referred to as the “Companies”), and Jesus Von Chong (the
“Executive”).

WHEREAS, the Company desires to retain and employ the Executive and the
Executive desires to be retained and employed by the Company on the terms
contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Position and Duties.

(a) The Executive shall serve as the Companies’ Executive Vice President –Foods
Merchandising, reporting to PSI’s Chief Executive Officer/President.

(b) The Executive shall perform those services customary to this office and such
other lawful duties that the Chief Executive Officer/President may reasonably
assign to him.  The Executive shall devote all of his business time and best
efforts to the performance of his duties under this Agreement and shall be
subject to, and shall comply with the Companies’ policies, practices and
procedures and all codes of ethics or business conduct applicable to his
position, as in effect from time to time.  Notwithstanding the foregoing, the
Executive shall be entitled to (i) serve as a member of the board of directors
of a reasonable number of other companies, subject to the advance approval of
the Chief Executive Officer/President, which approval shall not be unreasonably
withheld, (ii) serve on civic, charitable, educational, religious, public
interest or public service boards, subject to the advance approval of the Chief
Executive Officer/President, which approval shall not be unreasonably withheld,
and (iii) manage the Executive’s personal and family investments, in each case,
to the extent such activities do not materially interfere, as determined by the
Chief Executive Officer/President in good faith, with the performance of the
Executive’s duties and responsibilities hereunder.

2. Term.  This Agreement is for an indefinite time duration, subject to
termination in accordance with the provisions set forth herein below.



--------------------------------------------------------------------------------

 

3. Compensation and Related Matters.

(a) Base Salary.  During the Term, the Executive’s annual base salary shall be
$362,646 (the “Base Salary”) which sum includes the “thirteenth month bonus”
(which is payable in accordance with applicable laws of the Republic of
Panama).  The Base Salary shall be payable in accordance with the Company’s
normal payroll procedures in effect from time to time and may be increased, but
not decreased, at the discretion of the Company. The Company shall withhold from
the salary to be received by Executive all discounts ordered by law, Tribunals
or Authorities and those discounts authorized by Executive, according to Article
161 of the Panama Labor Code.

(b) Bonus.  During the Term, the Executive shall be entitled to receive a bonus
(the “Bonus”) for each calendar year, payable in cash in accordance with, and
subject to the terms and conditions of, PSI’s bonus or other cash incentive
program (each, a “Bonus Program”), if either (or both) are then applicable to
PSI’s Executive Officers .  Any Bonus compensation payable to the Executive
shall be payable in accordance with the PSI’s Bonus Program (if applicable),
subject to the condition that the Executive remain employed by the Company
through the end of the relevant Bonus year.

(c) Business Expenses.  During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him in performing services hereunder, in accordance with the policies and
procedures then in effect and established by the Company for its senior
executive officers.

(d) Other Benefits.  During the Term and subject to any contribution therefor
required of employees of the Company, the Executive shall be entitled to
participate in all equity, pension, savings and retirement plans, welfare and
insurance plans, practices, policies, programs and perquisites of employment
applicable generally to other senior executives of the Company, except to the
extent any employee benefit plan provides for benefits otherwise provided to the
Executive hereunder (e.g., bonuses and severance).  Such participation shall be
subject to (i) requirements of applicable law, (ii) the terms of the applicable
plan documents, (iii) generally applicable Company policies, and (iv) the
discretion of any administrative body or other committee provided for under or
contemplated by such plan.  The Executive shall have no recourse against the
Companies under this Agreement in the event that the Company or PSI should
alter, modify, add to or eliminate any or all of its employee benefit plans.

(e) Vacation; Holidays.  During the Term, the Executive shall be entitled to
take vacation and other holiday time in accordance with the policies applicable
to senior executives of the Company generally. 

4. Termination. 

(a) Applicable Law. The Executive’s employment may be terminated in accordance
with the Panama Labor Code, specifically including Article 210, Article 213 and
Article 223 (the terms of which are set forth in Exhibit “A” hereto) and other
related applicable laws or regulations.



-2-

--------------------------------------------------------------------------------

 

(b) Actions on Termination Date. Executive agrees that on or before the
termination date, Executive shall resign from all board and officer positions
with the Companies and their subsidiaries and affiliates, and this Agreement
shall constitute an agreement to so resign upon the effective date of
Executive’s termination.

(c) Access. Upon delivery of any notice of intent not to renew or any notice of
termination, the Company may, immediately or at any time after such notice,
preclude Executive from having access to the Companies’ facilities, equipment,
computers and any related processes and property.

5. Compensation upon Termination.

(a)   Accrued Obligations Payable Upon Any Termination. Upon the termination of
Executive’s employment with the Company for any reason, the Company shall pay or
provide to the Executive (or Executive’s estate) the following amounts through
the termination date: any earned but unpaid Base Salary, unpaid expense
reimbursements, and any vested benefits the Executive may have under any
employee benefit plan of the Company (including payment for any accrued but
unused vacation time up to a maximum payment for 30 days), on or before the time
required by law but in no event more than 30 days after the Executive’s
termination date.

(b)  Upon termination for any reason other than for just cause under Article 213
or Article 223 (see Exhibit “A” hereto) Executive shall additionally receive the
following compensation:

(i) A Seniority Premium, specifically, one week’s current wages for each
complete year of service counted from the beginning of Executive’s employment
with Company.

(ii) An additional sum equal to 6.54% of all wages received by Executive from
Company counted from the beginning of employment.

(iii) In the event the amount payable under subsections (i) and (ii), above, is
less than one year’s salary payable under Section 3, above, then an additional
sum such that Executive receives a payment equal to one year’s salary payable
under Section 3.

(c)  Upon termination for cause under Article 213 (see Exhibit “A” hereto)
Executive shall receive the compensation set forth in sections 5(a) and 5(b)(i)
only; provided, however, that in the event Executive is terminated due to his
disability (i.e. he is unable to perform the essential function of his positions
for 90 consecutive calendar days or 180 non-consecutive calendar days within any
rolling 12 month period) Executive shall also be entitled to compensation
payable under Section 5(b)(ii) and 5(b)(iii).

(d)   Upon termination for any reason other than for cause, or due to
Executive’s voluntary resignation, Company shall continue to contribute (to the
extent it had contributed prior to the termination date) to the premium cost of
Executive’s participation and that of his eligible dependents’ in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) for a period of twelve (12) months, provided (x) Executive (or
Executive’s estate) pays the remainder of the premium cost of such participation
by payroll deduction (if any); (y) the Executive and Executive’s dependents
remain eligible for



-3-

--------------------------------------------------------------------------------

 

such coverages; and (z) the Executive reports to the Company on a monthly basis
any health care premium payment received from another employer during such
twelve month period, as such amounts shall be deducted from any Company-paid
premium contribution. If the participation of Executive’s eligible dependents
would give rise to penalties or taxes against the Company, as determined by the
Company in its sole discretion, the Company shall instead make cash payments to
the Executive (or the Executive’s estate) over the same period in monthly
installments in an amount equal to the Company’s portion of the monthly cost of
providing such benefits under its group health plan for such period.

6. Release; Compliance with Obligations. In the event that, upon termination,
Executive (or his estate, in the event of Executive’ death) receives and accepts
any payments or benefits from the Company or PSI that Executive (or his estate)
is not otherwise entitled to receive under Panamanian law, Executive (or, in the
event of his death, his estate) shall be deemed to have fully released all
claims that Executive, his heirs and assigns may have against the Company, PSI,
its affiliates and subsidiaries and each of their respective directors,
officers, employees and agents, to the fullest extent permitted under Panamanian
law. Further, Executive shall not be entitled to receive any payment, or other
compensation, upon or after his termination of employment in the event Executive
fails to comply with his obligation under Sections 7 and 8 of this Agreement
(unless otherwise required under Panama law).

7. Confidentiality and Restrictive Covenants.

(a) The Executive acknowledges that:

(i) the Companies (which, for purposes of this Section 7 shall include the
Companies and each of their subsidiaries and affiliates) operates membership
warehouse clubs in Central America, Colombia and the Caribbean (the “Business”);

(ii) the Companies are dependent on the efforts of a certain limited number of
persons who have developed, or will be responsible for developing the Companies’
Business;

(iii) the Companies’ Business is international in scope;

(iv) the Business in which the Companies are engaged is intensely competitive
and that Executive’s employment by the Companies will require that he have
access to and knowledge of nonpublic confidential information of the Companies
and the Companies’ business, including, but not limited to, certain/all of the
Companies products, plans for creation, acquisition or disposition of products
or publications, strategic and expansion plans, formulas, research results,
marketing plans, financial status and plans, budgets, forecasts, profit or loss
figures, distributors and distribution strategies, pricing strategies,
improvements, sales figures, contracts, agreements, then existing or then
prospective suppliers and sources of supply and customer lists, undertakings
with or with respect to the Companies’ customers or prospective customers, and
patient information, product development plans, rules and regulations, personnel
information and trade secrets of the Companies, all of which are of vital
importance to the success of the Companies’ business (collectively,
“Confidential Information”);



-4-

--------------------------------------------------------------------------------

 

(v) the direct or indirect disclosure of any Confidential Information would
place the Companies at a serious competitive disadvantage and would do serious
damage, financial and otherwise, to the Companies’ Business;

(vi) by his training, experience and expertise, the Executive’s services to the
Companies is special and unique;

(vii) the covenants and agreements of the Executive contained in this Section 7
are essential to the business and goodwill of the Companies; and

(viii) if the Executive leaves the Company’s employ to work for a competitive
business, in any capacity, it would cause the Companies irreparable harm.

(b) Covenant Against Disclosure.  All Confidential Information relating to the
Business is, shall be and shall remain the sole property and confidential
business information of the Companies, free of any rights of the Executive.  The
Executive shall not make any use of the Confidential Information except in the
performance of his duties hereunder and shall not disclose any Confidential
Information to third parties, without the prior written consent of the
Companies.

(c) Return of the Companies’ Documents.  On the Termination Date or on any prior
date upon the Companies’ written demand, the Executive will return all
memoranda, notes, lists, records, property and other tangible product and
documents concerning the Business, including all Confidential Information, in
his possession, directly or indirectly, that is in written or other tangible
form (together with all duplicates thereof) and that he will not retain or
furnish any such Confidential Information to any third party, either by sample,
facsimile, film, audio or video cassette, electronic data, verbal communication
or any other means of communication.

(d) Further Covenant.  During the Term and through the second anniversary of the
termination of Executive’s employment with the Company, the Executive shall not,
directly or indirectly, take any of the following actions, and, to the extent
the Executive owns, manages, operates, controls, is employed by or participates
in the ownership, management, operation or control of, or is connected in any
manner with, any business, the Executive will use his best efforts to ensure
that such business does not take any of the following actions:

(i) Persuade or attempt to persuade any customer of the Companies to cease doing
business with the Companies, or to reduce the amount of business any customer
does with the Companies;

(ii) Take any action that interferes with the Companies’ contracts or
prospective contracts with its customers;  or

(iii) Persuade or attempt to persuade any employee or independent contractor of
the Companies to leave the service of the Companies, where such individual was
an employee or independent contractor of the Companies within one (1) year prior
to the Executive’s Termination Date.



-5-

--------------------------------------------------------------------------------

 

(e) Enforcement.  The Executive acknowledges and agrees that any breach by him
of any of the provisions of this Section 7 (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches or threatens to
commit a breach of any of the provisions of Section 7, the Companies shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Companies under law or in equity
(including, without limitation, the recovery of damages): (i) the right and
remedy to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants; and (ii) the right and remedy to
require the Executive to account for and pay over to the Companies all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants, and the
Executive shall account for and pay over such Benefits to the Companies and, if
applicable, its affected subsidiaries and/or affiliates.  The Executive agrees
that in any action seeking specific performance or other equitable relief, he
will not assert or contend that any of the provisions of this Section 7 are
unreasonable or otherwise unenforceable. Other than a material breach of this
Agreement, the existence of any claim or cause of action by the Executive,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of the Restrictive Covenants.

8. Intellectual Property.

(a) Works for Hire.  All creations, inventions, ideas, designs, software,
copyrightable materials, trademarks, and other technology and rights (and any
related improvements or modifications), whether or not subject to patent or
copyright protection (collectively, “Creations”), relating to any activities of
the Companies which were, are, or will be conceived by the Executive or
developed by the Executive in the course of his employment or other services
with the Company, whether conceived alone or with others and whether or not
conceived or developed during regular business hours, and if based on
Confidential Information, after the termination of the Executive’s employment,
shall be the sole property of PSI and, to the maximum extent permitted by
applicable law, shall be deemed “works made for hire” as that term is used in
the United States Copyright Act.  The Executive agrees to assign and hereby does
assign to PSI all Creations conceived or developed from the start of this
employment with the Company through to the termination Date, and after the
termination date if the Creation incorporates or is based on any Confidential
Information.

(b) Assignment.  To the extent, if any, that the Executive retains any right,
title or interest with respect to any Creations delivered to the Companies or
related to his employment with the Companies, the Executive hereby grants to the
Companies an irrevocable, paid-up, transferable, sub-licensable, worldwide right
and license: (i) to modify all or any portion of such Creations, including,
without limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which



-6-

--------------------------------------------------------------------------------

 

such Creations may be modified and regardless of the effect of such
modifications on the integrity of such Creations; and (ii) to identify the
Executive, or not to identify his, as one or more authors of or contributors to
such Creations or any portion thereof, whether or not such Creations or any
portion thereof have been modified.  The Executive further waives any “moral”
rights, or other rights with respect to attribution of authorship or integrity
of such Creations that he may have under any applicable law, whether under
copyright, trademark, unfair competition, defamation, right of privacy,
contract, tort or other legal theory.

Notwithstanding the foregoing, the foregoing shall not apply to an invention
that Executive developed entirely on his own time without using the Companies’
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

·



Relate at the time of conception or reduction to practice of the invention to
the Companies’ business, or actual or demonstrably anticipated research or
development of the Company; or

·



Result from any work performed by the Executive for PSI or the Company.

(c) Disclosure.  The Executive will promptly inform the Companies of any
Creations he conceives or develops during the Term.  The Executive shall
(whether during his employment or after the termination of his employment)
execute such written instruments and do other such acts as may be necessary in
the opinion of the Companies or its counsel to secure the Companies’ rights in
the Creations, including obtaining a patent, registering a copyright, or
otherwise (and the Executive hereby irrevocably appoints PSI and any of its
officers as his attorney in fact to undertake such acts in his name).  The
Executive’s obligation to execute written instruments and otherwise assist the
Companies in securing their rights in the Creations will continue after the
termination of his employment for any reason, the Company shall reimburse the
Executive for any out-of-pocket expenses (but not attorneys’ fees) he incurs in
connection with his compliance with this Section 8(c).

9. Section 409A Compliance (to the Extent Applicable).

(a) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Companies or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(b) To the extent that any of the payments or benefits provided for in Section 5
are deemed to constitute non-qualified deferred compensation benefits subject to
Section 409A of the United States Internal Revenue Code (the “Code”), the
following interpretations apply to Section 5:



-7-

--------------------------------------------------------------------------------

 

(i) Any termination of the Executive’s employment triggering payment of benefits
under Section 5 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-l(h) before distribution
of such benefits can commence.  To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A- 1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Companies or any of its parents, subsidiaries or affiliates at the time
the Executive’s employment terminates), any benefits payable under Section 5(b)
that constitute deferred compensation under Section 409A of the Code shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 7(b)(i) shall not
cause any forfeiture of benefits on the Executive’s part, but shall only act as
a delay until such time as a “separation from service” occurs.

(ii) Because the Executive may be a “specified employee” (as that term is used
in Section 409A of the Code and regulations and other guidance issued
thereunder) on the date his separation from service becomes effective, any
benefits payable under Section 5(b)(iii) or 5(c)(iii) that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until the earlier of (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (B)
the date of the Executive’s death, but only to the extent necessary to avoid
such penalties under Section 409A of the Code.  On the earlier of (A) the
business day following the six-month anniversary of the date his separation from
service becomes effective, and (B) the Executive’s death, the Companies shall
pay the Executive in a lump sum the aggregate value of the non-qualified
deferred compensation that the Companies otherwise would have paid the Executive
prior to that date under Section 5 of this Agreement.

(iii) It is intended that each installment of the payments and benefits provided
under Section 5 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code.  In particular, the installment severance
payments set forth in Section 7(b)(ii) of this Agreement shall be divided into
two portions.  That number of installments commencing on the first payment date
set forth in Section 7 of this Agreement that are in the aggregate less than two
times the applicable compensation limit under Section 401(a)(17) of the Code for
the year in which the Termination Date occurs (provided the termination of the
Executive’s employment is also a separation from service) shall be payable in
accordance with Treas. Reg. § 1.409A-l(b)(9)(iii) as an involuntary separation
plan.  The remainder of the installments shall be paid in accordance with
Sections 7(b)(i) and (ii) above.

10. Dispute Resolution. All disputes between Executive (and Executive’s
attorneys, successors, and assigns) and either or both of the Companies (and
their affiliates, subsidiaries, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) relating to any manner to
Executive’s employment or the termination of Executive’s employment, including,
without limitation, all disputes arising under this Agreement, shall be resolved



-8-

--------------------------------------------------------------------------------

 

pursuant to the rules and procedures of the Panama Chamber of Commerce of
Industries and Agriculture.

11. Dependents. Executive declares that the following persons depend and live
with him:

1. ____________________

2. ____________________

3. ____________________

﻿

﻿

12. Indemnification.  This Agreement incorporates, but does not supersede,
Executive’s Indemnity Agreement with PSI, which survives the execution of this
Agreement in all respects.

13. Integration.  This Agreement constitutes the entire agreement between
Executive and the Companies with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter.

14. Successors.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  In the event of the Executive’s death
after his termination of employment but prior to the completion by the Company
of all payments due him under this Agreement, the Company shall continue such
payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such
designation), subject to Section 6, above.  The Company shall require any
successor to the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

15. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

17. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.



-9-

--------------------------------------------------------------------------------

 

18. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company or PSI, at PSI’s corporate offices, attention of the Board.

19. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

20. Governing Law.  This is a Panamanian contract and shall be construed under
and be governed in all respects by the laws of the Republic of Panama.

21. Execution.  There shall be three originals of this Agreement, one for
Executive, one for the Companies and one to be registered with the Ministry of
Labor of Panama.

﻿

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

﻿

PriceSmart Panama S.A.

By: 


Name: ________________________

Title: _________________________

﻿

______________________________

Jesus Von Chong

﻿



-10-

--------------------------------------------------------------------------------